IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                       __________________________

                               No. 99-60273

                       __________________________


MOBIL MINING & MINERALS; INSURANCE
COMPANY OF THE STATE OF PENNSYLVANIA,

                                                                Petitioners,

versus

DAVID R. NIXSON; DIRECTOR, OFFICE OF
WORKER'S COMPENSATION PROGRAMS, U.S.
DEPARTMENT OF LABOR,

                                                                Respondents.

         ___________________________________________________

                Petition for Review of an Order of the
             Office of Workers Compensation Programs and
                     the U.S. Department of Labor
                               (98-988)
         ___________________________________________________
                           February 7, 2000

Before GARWOOD, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

     Respondent-Claimant David R. Nixson sought benefits under the

Longshore and Harbor Workers' Compensation Act, 33 U.S.C. §§ 901,

et seq. for an arm injury sustained while working for his employer,

Mobil Mining & Minerals, at rail facilities on Mobil's premises

adjacent   to   the   Ship   Channel   in   Houston,   Texas.     The   claim

proceeded on stipulated facts before an Administrative Law Judge.

The ALJ awarded Nixson benefits under the LHWCA after concluding

     *
      Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
that he met both the "status" and "situs" tests for coverage.

Petitioners appealed the ALJ's ruling to the BRB which affirmed.

Petitioners now ask us to reverse the BRB and ALJ, conceding

"status," but challenging "situs."

      We have carefully reviewed the stipulated facts regarding both

the particular site where the accident occurred and the surrounding

area constituting Mobil's facility contiguous to the Ship Channel

in light of the applicable law as set forth in the briefs of

counsel to this court and discussed in oral argument before us.

Particularly in light of our standard of review of this case and

the   seminal   case   in   this   court,   Texports    Stevedore   Co.   v.

Winchester, 632 F.2d 504 (5th Cir. 1980)(en banc), we are convinced

that the "area," as distinguished from the pinpoint site of the

accident, is a covered situs pursuant to the plain wording of §

903(a) of the LHWCA.    As Nixson's status was stipulated, his claim

is clearly within the coverage of the LWHCA.           We therefore affirm

the rulings of the ALJ and the BRB to that effect.

AFFIRMED.